Title: To James Madison from Richard Rush, 23 July 1816
From: Rush, Richard
To: Madison, James



Dear Sir
Washington July 23. 1816

I have sent on to Philadelphia the papers which accompanied your favor of the 20th instant.
I had not been unmindful of the request intimated in your previous favor of the 12th, upon the same subject, and was upon the point of drawing up a few remarks in relation to it when that of the 20th arrived.  In any other event I should have had great pleasure in rendering any little assistance in my power towards the making up of a right judgment upon the occasion.
I do not dispair of securing to myself the pleasure of my intended excursion before the next month is out.  If Mrs. Rush does not accompany me, it will be a great abridgement of my pleasure, and quite mortifying to her.  She greatly fears, that the summer arrangements for our little children may create bars.
I offer my most respectful and cordial salutations.

Richard Rush.

